Citation Nr: 0002786	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bronchial 
hyperreactivity.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to June 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
This case was last before the Board in September 1998, at 
which time it was remanded for further development.  
Thereafter, the veteran's file was transferred to the VA 
Regional Office (RO) in Columbia, South Carolina.  An attempt 
by the RO to implement an aspect, bearing on the veteran's 
examination by VA, of the development directed in the 
September 1998 Board remand was, however, unavailing.  The RO 
continued to deny the benefit sought on appeal in a 
Supplemental Statement of the Case mailed to the veteran in 
June 1999.

Thereafter, the appeal was returned to the Board.  

REMAND

The veteran asserts that he was free of any respiratory 
impairment at the time he entered service and that the 
bronchial hyperreactivity that occasioned his discharge from 
service originated therein, being precipitated by the rigors 
of basic training.  In considering such contention, the Board 
observes that when the veteran was examined for service 
entrance purposes in May 1991, at which time he denied having 
or having had either asthma or hay fever, no respiratory 
disability was noted on the entrance examination report.  The 
veteran is, therefore, under the provisions of 38 U.S.C.A. 
§§ 1111 and 1137 (West 1991), presumed to have entered 
service in sound condition unless it can be shown by clear 
and unmistakable evidence that he had pertinent respiratory 
impairment which preexisted his entrance into service.  In 
this regard, when seen in March 1992, apparently in response 
to respiratory distress, the veteran related that, while he 
had never been diagnosed as having asthma, he had a history 
of wheezing which was worsened by exercise as well as 
exposure to certain allergens, including dust.  When seen on 
April 10, 1992, the veteran related that he had a history of 
hay fever dating since childhood, and further related that he 
had suffered occasional episodes of shortness of 
breath/wheezing for which he received beta-agonists by 
metered dose inhaler, as prescribed by a private physician 
prior to his entrance into service.

Of possible bearing on the question of whether the veteran's 
bronchial hyperreactivity, if it in fact preexisted service, 
was thereafter aggravated therein, service medical evidence 
reflects that, as of April 1992, the veteran had required the 
use of a metered dose inhaler over the previous 3-4 months to 
alleviate chest tightness and apparently exercise-
precipitated respiratory distress.  The impression on 
pulmonary function testing administered the veteran on April 
14, 1992, was normal spirometry without significant 
bronchodilator response.  When examined the next day for his 
responsiveness to Methacholine, forced expiratory volume, 
following only five cumulative units of Methacholine, 
calculated to minus 82 percent, a result thought to be 
strongly suggestive of bronchial hyperreactivity.  Such 
condition was formally diagnosed when the veteran was 
examined for Medical Evaluation Board purposes in May 1992, 
in response to which condition the veteran was medically 
discharged from service the following month.  On assessing 
the results of the foregoing service medical evidence in 
conjunction with the consideration that the veteran's 
possibly preexisting respiratory impairment was sufficiently 
disabling to have required metered dose inhaler treatment 
prior to service, the Board believes that pertinent 
examination by VA, with an opinion to include commentary on 
whether the veteran's related history of preservice hay fever 
and episodes of wheezing for which he received beta-agonists 
by metered dose inhaler conclusively establishes, in 
accordance with Crowe v. Brown, 7 Vet. App. 238, 246 (1995), 
that the veteran had bronchial hyperreactivity at his 
entrance into service, is essential before this issue is 
adjudicated on appeal.  

The Board notes that, in its above-addressed September 1998 
remand, the RO was directed to undertake development 
inclusive of arranging for the veteran to be pertinently 
examined by VA.  While the RO is shown to have attempted to 
accomplish the latter, the veteran, on apparently two 
occasions, failed to report for scheduled VA examinations.  
Thereafter, however, the record reflects that, in apparently 
January 2000, the veteran was contacted by his representative 
and that he indicated a willingness to report for pertinent 
VA examination.  Given the foregoing, then, and while the 
veteran is advised that his failure to report for pertinent 
VA examination may have adverse consequences for his claim, 
the Board is nevertheless of the opinion that the case must 
again be remanded for the purpose of attempting to accomplish 
pertinent VA examination.  Further development to facilitate 
the performance of the same is, therefore, specified below.  

The Board also observes that, incident to the recent above-
addressed interaction between the veteran and his 
representative, the veteran has requested that he be afforded 
a personal hearing before a hearing officer at the RO.  
Additional development bearing on the same is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
relative to the following matters:

(a.)  To request him to identify the 
names, addresses, and approximates dates 
of treatment for any VA or non-VA health 
care provider(s) who may possess clinical 
evidence prior to and subsequent to 
service bearing on his claim for service 
connection for bronchial hyperreactivity.  
Then, in light of the response received 
and after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated.  

(b.)  To inquire whether he still desires 
to be afforded a personal hearing before 
a hearing officer at the RO; in the event 
the veteran indicates that he continues 
to desire such hearing, the RO should, in 
such event, undertake appropriate action 
to schedule him for the same at the 
earliest possible date.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a specialist in respiratory diseases to 
determine the current severity of any 
ascertained bronchial hyperreactivity.  
Any special diagnostic studies, to 
include a Methacholine challenge, deemed 
necessary should be performed.  If the 
veteran is confirmed as having bronchial 
hyperreactivity, the examiner is further 
requested, after reviewing the record to 
specifically include, in addition to any 
evidence the veteran may submit pursuant 
to the preceding directive bearing on 
preservice respiratory impairment, 
service medical reports pertaining to the 
veteran's presentation (and recitation of 
preservice respiratory problems and 
treatment) on April 10, 1992, those 
pertaining to pulmonary function testing 
performed on April 14, 1992, and a 
Methacholine challenge performed on April 
15, 1992, and that reflecting the results 
of a Medical Evaluation Board examination 
performed in May 1992, to offer an 
opinion as to whether the veteran's 
related history of preservice hay fever 
and episodes of wheezing for which he 
received beta-agonists by metered dose 
inhaler conclusively establishes that the 
veteran had bronchial hyperreactivity at 
his entrance into service and, if so, 
whether such preexisting condition, 
either as currently manifested or based 
on the degree of severity shown on the 
inservice Methacholine challenge, 
increased in severity beyond natural 
progress in service.  It is imperative 
that a copy of this REMAND and the claims 
folder, be made available to the examiner 
for review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both he and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirement to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



